Citation Nr: 1209260	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  07-36 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right foot, right knee, and bilateral leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to February 1990 and from January to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case has since been transferred to the Indianapolis, Indiana VARO.  Following an October 2010 video conference hearing, the Board remanded this case in January 2011.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In determining that a further remand is warranted in this case, the Board observes that the AMC complied with the Board's request for a VA examination following the January 2011 remand.  For two reasons, however, the Board finds that a further examination is warranted.

First, the examiner who conducted the January 2011 VA examination concluded that there was no currently diagnosed condition of the right foot, knee, or lower leg.  However, records received after this examination in February 2011, notably a January 2009 private progress note, contain assessments of posterior tibialis tendon dysfunction on the right, plantar fasciitis on the right, painful ambulation, and exostosis of the first metatarsal cuneiform joint.  These records date from the appeal period, and a further VA examination must be conducted to address not only whether there exists a current disability (in light of these records) but also whether there might have been a now-resolved disability of in-service onset during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim).

Second, the VA examiner stressed in the examination report that the Veteran "never complained of right foot, right knee, or right leg problems while in the service."  As most recently indicated in a lay statement received in March 2011, the Veteran has strongly asserted otherwise.  In this regard, the Veteran testified at the October 2010 Board hearing that he was taken to a field tent, x-rayed, and then rested there for several days.  He also testified that he was put on crutches by medical personnel at Ft. Irwin.  In light of this and other evidence of record, the next VA examiner must more fully consider the Veteran's statements about in-service right leg problems when formulating an opinion in this case.  Where a Veteran has provided lay testimony of an in-service injury or event, and that lay testimony has not been rejected, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  

The examiner must then address whether there is a current right foot, right knee, and/or bilateral leg disorder upon examination.  For each diagnosed disability of the right foot, right knee, and/or bilateral leg, the examiner must provide an opinion as to whether such disability is at least as likely as not (i.e., a 50 percent or greater probability) related to an event, injury, or disease, in service.  Additionally, for each disorders noted in the January 2009 progress note (even if not found on current examination), the examiner must provide an opinion as to whether such disorder is at least as likely as not etiologically related to an event, injury, or disease in service.   

As part of providing this nexus opinion(s), the examiner must specifically review and consider available service treatment records, to include his enlistment and separation examination reports.  [Note: attempts to obtain records from Ft. Irwin and Ft. Riley hospital were ultimately documented to be unsuccessful.]  For the purposes of this remand, the examiner must accept the Veteran's competent and credible statements and testimony that he injured his legs in service after falling and was treated therein, to include being provided crutches.  Additionally, the examiner must accept that the Veteran has had continuous pain since service in the right knee, right foot, and bilateral legs.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  In reviewing the claim file, the examiner is asked to pay particular attention to the private treatment records received in February 2011 (notably the aforementioned January 2009 progress note).  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2.  Then, readjudicate the appeal, considering all evidence of record.  If the determination remains in any way unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


